EXHIBIT 10.1

AMENDMENT NO. 2 TO THE

CONSULTING AGREEMENT

This AMENDMENT NO. 2, dated as of January 17, 2006 (this “Amendment”), is made
to that certain CONSULTING AGREEMENT, effective as of August 9, 2005 and amended
by that certain Amendment No. 1 dated as of October 19, 2005 (“Amendment No. 1”)
(together, the “Agreement”), by and between Xenonics Holdings, Inc., a Nevada
corporation having its principal offices at 2236 Rutherford Road, Suite 123,
Carlsbad, California 92008-7297 (the “Company”), and Patriot Associates LLC, a
New York limited liability company having its principal offices at 111 E. 56th
Street, New York, New York 10022 (the “Consultant”).

Capitalized terms used but not defined herein shall have the meaning given
thereto in the Agreement.

W I T N E S S E T H

WHEREAS, pursuant to the terms of the Agreement, the Consultant is to provide
marketing advice and perform related consulting services regarding the
marketing, positioning, sales strategies and sales processes of products in
foreign markets as an independent contractor on behalf of the Company;

WHEREAS, in return for such services the Consultant is to receive the
Compensation set forth on Appendix 2 of the Agreement;

WHEREAS, Appendix 2 of the Agreement also provides that the Company shall
evaluate the performance of the Consultant semi-annually and determine whether
any bonus compensation is appropriate to be paid to the Consultant under the
Agreement;

WHEREAS, the Company previously made such evaluation and pursuant to Amendment
No. 1, on October 19, 2005 agreed to grant bonus compensation to the Consultant
which included 187,500 shares of common stock of the Company and warrants to
purchase shares of common stock that would vest and become fully exercisable
after ninety (90) days based upon Consultant’s performance;

WHEREAS, the Consultant accepted such bonus compensation in accordance with the
provisions thereof; and

WHEREAS, the Company and the Consultant wish to extend such ninety (90) day
period to two hundred ten (210) days and to clarify the intent of the parties
that the Company’s obligation to issue 187,500 shares of common stock is also
subject to Consultant’s performance under the Consulting Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Consultant and the Company hereby agree as follows:

1. Amendment. The following amendment is made to the Agreement effective as of
the date hereof: Appendix 2 of the Agreement is hereby amended by deleting the
words “ninetieth (90th)” in clause (b) and replacing them with “two hundred
tenth (210th)”; and

2. Clarification of Intent. The Company and the Consultant agree that the
187,500 shares of common stock the Company agreed by Amendment No. l to issue to
the Consultant are subject to Consultant’s performance under the Consulting
Agreement.

3. Ratification and Confirmation of the Agreement; No Other Changes. Except as
modified by this Amendment, the Agreement is hereby ratified and confirmed in
all respects. Nothing herein shall be held to alter, vary or otherwise affect
the terms, conditions and provisions of the Agreement, other than as
contemplated herein.

4. Effectiveness. This Amendment shall be effective as of the date hereof.

5. Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original and both of which shall be deemed a single
agreement.

6. Governing Law. This Amendment shall be subject to the provisions of the
Procurement Integrity Act, The Lobby Disclosure Act of 1995, the Armed Services
Procurement Act of 1947, the Defense Procurement Improvement Act of 1985 and all
other applicable United States laws and regulations governing contacts and
conduct with the United States Congress and covered Executive Branch Officials;
and shall be subject to the laws of the State of New York.

[Signature Page Follows]

1

EXECUTED as an instrument under seal as of the date first above written.

XENONICS HOLDINGS, INC.

By: /s/ Richard J. Naughton
Name: Richard J. Naughton
Title: Chief Executive Officer


Fax No.: 760-438-1184

Consultant:

PATRIOT ASSOCIATES LLC

By: /s/ Bill White
Name: Bill White
Title: Senior Partner


Fax No.: 212-957-3718

[Signature Page to Amendment No. 2 to the Consulting Agreement]

2